Herlihy, P. J.
Proceeding under CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Third Judicial Department by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Comptroller which disapproved petitioner’s application for an accidental disability retirement allowance pursuant to section 363 of the Retirement and Social Security Law. The petitioner seeks to invoke the concept of accident as applied in workmen’s compensation cases. However, it has been held that such is not the test in accidental disability retirement proceedings. (See Matter of Croshier v. Levitt, 5 N Y 2d 259, 262, 265; Matter of Demma v. Levitt, 11 N Y 2d 735; Matter of Lynch v. Levitt, 25 A D 2d 911, 912.) In the present case the respondent was not required to find that the disability resulted from anything other than physical strain in the ordinary performance of the petitioner’s duties without any “ accidental ” incident. Determination confirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Herlihy, P. J.